Exhibit 10.1

Summary of 2013 Cash Bonus Plan

Target bonuses for named executive officers of AcelRx Pharmaceuticals, Inc. (the
“Company”) under the 2013 Cash Bonus Plan (the “Plan”) will range from 35% to
45% of such executive’s 2013 base salary. The amount of cash bonus, if any, for
each named executive officer will be based on both the named executive officer
achieving his or her individual performance goals and on the Company meeting the
2013 corporate objectives approved by the Board. The 2013 corporate objectives
are primarily related to product development, clinical trial milestones and
financial objectives. The target bonuses for the Company’s named executive
officers for 2013 are as follows:

 

Named Executive Officer

   Target Bonus
(as a percentage of
FY 2013 Base  Salary)  

Richard A. King

     45 % 

James H. Welch

     35 % 

Pamela P. Palmer

     35 % 

Lawrence G. Hamel

     35 % 

Badri Dasu

     35 % 

Mr. King’s cash bonus under the Plan shall be based 100% on the achievement of
the 2013 corporate objectives. The cash bonus for all other named executive
officers shall be based 40% on the achievement of his or her individual
performance goals, as determined by the Board, and 60% on the achievement of the
2013 corporate objectives. The named executive officers’ actual bonuses may
exceed 100% of target in the event performance exceeds the predetermined goals.